Citation Nr: 1131970	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability, to include dextroscoliosis of the dorsal spine with short right leg.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York New York.

The claim on appeal has been denied by the RO on several prior occasions. However, as will be discussed further below, additional relevant service department records were received in March 2006.  VA had informed the Veteran as early as February 1997 that it would attempt to obtain any additional service records.  As additional and relevant service department records have been received that existed and were reasonably identified by the Veteran at the time of prior adjudications, the claim is to be readjudicated without the requirement that new and material evidence be received.  38 C.F.R. § 3.156(c)(1).

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in February 2010 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

At a pre-induction examination in October 1961 and at an induction examination in June 1962, the Veteran's back and lower extremities were clinically evaluated as normal, notwithstanding that the Veteran indicated by a checked box that at some point in the past he had worn a brace or back support.  As a result, a presumption of sound condition of the Veteran's back upon entrance into service applies in this matter.  38 C.F.R. §§ 1111, 1137 (West 2002).  To rebut the presumption of sound condition VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

Service treatment records include diagnoses of low back pain, chronic back strain, and muscle spasm, a short right leg, and scoliosis.  The condition is indicated to have existed prior to service in some service treatment records, but only a limited rationale for this finding is provided (for example, he is indicated to have been in a car accident in 1960).  The Board does not have the medical expertise to determine the likelihood that the Veteran's in-service back disability existed prior to service or was incurred or aggravated in active service.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Accordingly, a VA examination and opinion as to whether or to what extent the Veteran's current back disability pre-existed service or was incurred or aggravated in active service is required to adjudicate the Veteran's current appeal. 38 U.S.C.A. § 5103A(d).

The Veteran was scheduled for such examination, directed by the prior remand in this case, but did not attend.  In several communications since that time, the Veteran and his representative have indicated that the Veteran was not informed of the scheduled examination and is willing and able to attend such examination if he receives appropriate notice.  Thus, the Veteran should be scheduled for another VA examination to determine the merits of his claim for service connection after the RO/AMC has verified the Veteran's address to include his apartment number.

The Board additionally notes that on the VA Form 9 dated May 2006, the Veteran indicated that he was treated for a back injury after his April 8, 1964 separation examination but prior to his return to the United States on June 21, 1964.  On remand, VA should request records from such treatment directly from Landstuhl Army Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address to include his apartment number with the Veteran.

2.  Obtain all records of evaluation and/or treatment of the Veteran from the Landstuhl Army Medical Center, in Germany, dated from April9, 1964 to June 21, 1964.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, and once all available relevant medical records have been received and properly associated with the claims file, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of any current disability characterized by right leg shortening, dextroscoliosis, muscle spasm, low back pain and/or chronic low back strain that may have began during service or is related to some incident of service.

The letter, utilizing the address confirmed by the Veteran, which requests that the Veteran attend the VA examination must be obtained and associated with the claims file.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should indicate that the claims file was reviewed, to include the October 1961 pre-induction examination report; the June 1962 induction examination report; a June 1962 report of medical history indicating that the Veteran had worn a brace or back support (but with no indication as to when or why); a January 1963 entry in the service treatment records stating that the Veteran had been disqualified from airborne service with scoliosis of the spine; a June 1963 treatment record with notations of scoliosis, low back pain, and muscular spasm; an extended June 1963 orthopedic clinic service treatment that includes diagnoses of scoliosis, chronic back strain, and a short right leg; an October 1963 service treatment record indicating that the Veteran had experienced back pain since a car accident in 1960 and now had scoliosis; an April 1964 medical history report that includes the notation "wore brace for scoliosis, EPTS.  Not during service."; and post-service treatment records showing recurring diagnoses and notations of scoliosis and back pain.  All appropriate tests and studies should be accomplished (with all findings made available to each examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide all current diagnoses relevant to the Veteran's middle and lower back and right leg shortening.

The examiner should be advised that there is a strong but rebuttable legal presumption that the Veteran's spine, back, and lower extremities were in sound condition at the time of the Veteran's entry into service.  Consequently, the examiner is requested to provide the following medical opinions:

For each diagnosed condition, the examiner should provide an opinion as to whether the condition clearly and unmistakably existed at the time of entry into active service on June 12, 1962.  If so, the examiner should provide an opinion as to (1) whether any such disorder increased in severity in service; and, if so, (2) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  Also, for each such diagnosed condition, the examiner should provide an opinion as to whether the condition was clearly and unmistakably not incurred or aggravated during active service.  Aggravation is defined as a chronic worsening of the underlying condition opposed to a temporary flare-up of symptoms.  If the condition did not pre-exist service, the examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such a diagnosed disorder had its onset during the Veteran's active duty.

The examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

If any requested determination cannot be made without resort to pure speculation, the examiner should so state and should give the reason(s) why. 

4.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


